Per Curiam.—
The affidavit of defence discloses that there was a failure of the consideration of the note as between the maker and the payee, and that the endorsee took it from the latter as a collateral security for an antecedent debt due to him from the payee. It was in no manner to be in satisfaction of the original debt till -paid. The endorsee does not then stand, in legal con*365templation, as a bona fide holder, for a valuable consideration, so as to be freed from the equities between the maker and the payee. See 4 Whart. 258.
Rule discharged.